Citation Nr: 0526175	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Evaluation of bilateral hearing loss, rated as 20 percent 
disabling from February 28, 2002.

2.  Evaluation of bilateral hearing loss, rated as 40 percent 
disabling from September 17, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran originally sought 
entitlement to service connection for a cold injury of the 
left foot involving the little toe, and for residuals of 
pneumonia or acute respiratory infection at the time he 
submitted his claim in February 2002.  Service connection for 
the two issues was denied in September 2002.  The veteran 
submitted his notice of disagreement in November 2002.  He 
was issued a statement of the case in August 2003.  There is 
no indication in the claims file that the veteran has 
submitted a substantive appeal in regard to those issues.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As there is no evidence of 
the veteran having submitted a substantive appeal, the Board 
does not have jurisdiction over those issues.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was manifested by 
level VI hearing in the right ear and level V hearing in the 
left ear as of February 28, 2002.

2.  The veteran's bilateral hearing loss was manifested by 
level VIII hearing in the right ear and level VII hearing in 
the left ear as of September 17, 2004.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 20 percent for 
service-connected bilateral hearing loss, for the period from 
February 28, 2002, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 
6100 (2004).

2.  A disability evaluation in excess of 40 percent for 
service-connected bilateral hearing loss, for the period from 
September 17, 2004, is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for entitlement to service connection for 
bilateral hearing loss was received at the RO on February 28, 
2002.  The veteran submitted an audiogram from the Shea Ear 
Clinic, dated in May 1999, that showed evidence of a hearing 
loss.  The veteran's claim was initially denied in September 
2002.

The veteran was afforded a VA audiology examination in July 
2003.  Audiometric testing revealed puretone thresholds of 
55, 75, 75, and 75 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 40, 75, 75, and 70 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 70 in the right ear and 65 in the left 
ear.  The veteran had a speech discrimination score of 84 
percent for the right ear and 68 percent for the left ear.

Service connection for bilateral hearing loss was established 
by way of a rating decision dated in August 2003.  The 
veteran was given a 20 percent disability rating, effective 
from the date his claim was received on February 28, 2002.

The veteran submitted a notice of disagreement with the 
rating action in August 2003.  The veteran said that he had 
to order a new hearing aid for his left ear because he was 
unable to hear and distinguish what people said when talking 
to him.  He asked that his disability be reevaluated and his 
rating increased.

Associated with the claims file are VA treatment records for 
the period from November 2002 to December 2003.  The records 
show that the veteran complained of difficulty hearing in a 
group and understanding speech.  He had used a disposable 
hearing aid.  The veteran was issued a hearing aid in March 
2003.  He was to have one hearing aid at the time and get a 
second one at his discretion.  There is no indication that 
the veteran underwent further hearing testing, on an 
outpatient basis, in the treatment records.

The veteran was afforded a VA audiology examination on 
September 17, 2004.  Audiometric testing revealed puretone 
thresholds of 60, 75, 75, and 75 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing also revealed puretone thresholds of 50, 75, 70, and 
70 decibels in the left ear for the same frequencies.  The 
average decibel losses were 71 in the right ear and 66 in the 
left ear.  The veteran had a speech discrimination score of 
52 percent for the right ear and 60 percent for the left ear.

The veteran testified at a Travel Board hearing in July 2005.  
He said that he had difficulty in hearing a normal 
conversation.  He also said that it was hard for him to hear 
when he used a telephone.  The veteran said that about 80 
percent of his work involved using the telephone.  He said he 
would have to remove his hearing aid to use the phone because 
of feedback.  He had an amplified telephone but still had 
trouble hearing the person talking to him.  The veteran had 
previously served as a pastor at a church while also working 
in real estate.  He said that he had had to leave his 
position as a pastor as he had difficulty hearing prayer 
requests.  He said that was the main reason his left his work 
as a pastor.  Overall the veteran felt that his ability to 
distinguish what people were saying to him had gotten worse.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The veteran's claim for a higher evaluation for 
his bilateral hearing loss is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2004).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2004).

A review of the July 2003 VA audiometric studies correlates 
to level III hearing in the right ear and level V hearing in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of the two ears corresponds to a 10 percent 
rating.  See 38 C.F.R. § 4.85, Table VII.  However, the 
puretone threshold at each of the requisite frequencies is 55 
or higher in the right ear, thereby requiring application of 
38 C.F.R. § 4.86(a).  In that case, the veteran's right ear 
hearing loss equates to a level VI, when using his average 
frequency loss of 70 to determine the appropriate level.  
This is a more favorable result for the veteran.  When the 
level VI hearing loss is combined with the level V hearing 
loss in Table VII, a 20 percent rating is warranted.  This is 
the disability rating assigned by the RO from February 28, 
2002.  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned 20 percent from February 28, 2002.

A review of the September 2004 VA audiometric studies shows 
that the results correlate to level VIII hearing in the right 
ear under Table VI but to a level VI hearing for the right 
ear when using Table VIa under 38 C.F.R. § 4.86(a).  In this 
instance, the result from using Table VI is more favorable to 
the veteran.  The veteran's left ear correlates to a level 
VII hearing.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of the two ears, and using the results most 
favorable to the veteran - level VIII and level VII, 
corresponds to a 40 percent rating.  See 38 C.F.R. § 4.85, 
Table VII.

As noted above, the assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann, supra.  Thus, there is no basis to 
assign a higher rating than 40 percent at any time after 
September 17, 2004.  Moreover, it was not factually 
ascertainable, prior to the September 17, 2004, audiogram, 
that the veteran's hearing loss disability had increased in 
severity.  Therefore, there is no basis to assign a rating in 
excess of 20 percent prior to September 17, 2004.  

The Board finds no evidence that the veteran's service-
connected hearing loss disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b) (2004).  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2004).

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher 
schedular ratings for hearing loss disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The veteran has testified 
as to his difficulties in hearing and speech discrimination.  
He has said that his disability affected his previous 
employment as a pastor and that it interfered with his 
current employment in managing real estate.  However, he has 
not required any hospitalization for his hearing loss and he 
has not sought any treatment for this condition other than 
hearing aids.  The veteran has not offered any objective 
evidence of any symptoms due to the hearing loss that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Given that the veteran's hearing loss disability is evaluated 
by use of the tables provided in the regulations, there is no 
basis for the assignment of a rating in excess of 20 percent 
from February 28, 2002, or in excess of 40 percent from 
September 17, 2004, for the veteran's bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  The veteran is claiming a higher initial rating 
for his service-connected bilateral hearing loss.  There is 
no additional information or evidence needed to complete his 
claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2004), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO originally wrote to the veteran in April 2002 and 
informed him of the requirements to substantiate his claim 
for service connection for bilateral hearing loss.  The 
letter also advised the veteran what the RO would do in the 
development of the claim, what he was required to do and that 
he should submit evidence he had in support of his claim.

The veteran expressed disagreement with the initial denial of 
service connection.  The veteran was later granted service 
connection by way of a rating decision dated in August 2003.  
He then expressed disagreement with the disability rating 
assigned.

The RO issued the veteran an SOC in May 2004.  The SOC 
provided the veteran with notice of the regulations used to 
evaluate his claim and explained why his disability rating 
was not increased.  The RO issued a supplemental statement of 
the case (SSOC) in October 2004 that noted the increased 
rating to 40 percent.  The SSOC informed the veteran of the 
basis for why a rating in excess of 40 percent was denied.

Finally, the RO wrote to the veteran in May 2005 and informed 
him of the elements he needed to satisfy to substantiate his 
claim for a higher rating.  The letter again advised the 
veteran what the RO would do in the development of the claim, 
what he was required to do and that he should submit evidence 
he had in support of his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in April 
2004, further notification under the VCAA was not required.  
VAOPGCPREC 8-2003.  However, in this case, the RO did provide 
additional notice, specific to the higher rating issue, in 
May 2005.  No further notice action is required in this case.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.  In this case VA medical records were obtained and 
associated with the claims file.  The veteran was afforded 
two VA examinations.  He also testified at a Travel Board 
hearing.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an evaluation higher than 20 percent for 
bilateral hearing loss, from February 28, 2002, is denied.

Entitlement to an evaluation higher than 40 percent for 
bilateral hearing loss, from September 17, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


